Citation Nr: 0527730	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-08 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for instability of the 
left knee, currently evaluated as 20 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent 
for osteoarthritis of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from October 1969 until 
October 1971.  

The veteran's left knee appeal comes before the Board of 
Veterans' Appeals (BVA or Board) from rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.  By rating decision dated in June 
2001, the RO denied the veteran's claim for an increased 
rating for his service- connected left knee disability, then 
evaluated as 10 percent disabling.  Such denial was based in 
part on the veteran's failure to report for a Department of 
Veterans Affairs (VA) examination.  Subsequently, in a rating 
action dated in October 2001, the RO assigned a 20 percent 
evaluation for the left knee disability, effective February 
2001.  The veteran has continued to disagree with the 
assigned evaluation.

The veteran's left knee appeal was previously before the 
Board in September 2003.  At that time, a remand was ordered 
to accomplish additional development.  

At the time of the veteran's request for an increased rating 
in February 2001, he was only service connected for left knee 
instability.  During the course of the appeal, in October 
2004, he was awarded a separate 10 percent evaluation for 
left knee osteoarthritis.  Such award is considered a 
component of the veteran's increased rating claim, and as 
such the issues are as set forth on the title page of this 
decision.


FINDINGS OF FACT

1.  The veteran's left knee instability is manifested by 
complaints of a buckling sensation; objectively, the evidence 
reveals mild laxity, mild anterior drawer symptom, good 
posterior medial and lateral stability, with no showing of 
severe recurrent subluxation or lateral instability.  

2.  The veteran's osteoarthritis of the left knee is 
manifested by complaints of pain, including on movement, and 
limited motion; objectively, he had flexion limited to no 
less than 130 degrees, with full extension.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for instability of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 
(2004).

2.  The criteria for entitlement to an initial evaluation in 
excess of 10 percent for osteoarthritis of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5010-5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

It has been determined by VA's Office of the General Counsel 
(hereinafter referred to as "GC") that, when a claim of 
service connection is granted and the veteran submits a 
notice of disagreement as to the disability evaluation 
assigned, notice under 38 U.S.C.A. § 5103(a) is not required 
as to the claim raised in the notice of disagreement, 
provided that appropriate VCAA notice was provided as to the 
initial claim that was the subject of the grant.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  Instead, it was 
concluded that the RO's only obligation under such 
circumstances is to develop or review the claim and, if the 
disagreement remains unresolved, to issue a statement of the 
case. 

In the present case, as to the left knee osteoarthritis 
claim, VAOPGCPREC 8-2003 applies.  Thus, as long as adequate 
notice was provided as to the underlying service connection 
claim, then no further notice is required as to the 
"downstream issue" increased rating claim.  However, after 
reviewing the record, the Board has determined that 
appropriate VCAA notice was not provided as to the underlying 
service connection claim.  For this reason, the adequacy of 
notice as to both increased rating claims must be evaluated.  
This will be discussed in the paragraphs that follow.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of a March 2004 letter  from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim(s) and of his and VA's respective duties for obtaining 
evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the May 2002 statement of 
the case and the October 2004 supplemental statement included 
such notice.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession.

The Board must now consider the timing of the VCAA notice.  
As indicated previously, the separate rating for 
osteoarthritis of the left knee was issued in October 2004.  
Thus, the appropriate VCAA notice furnished in March 2004 
preceded the RO's determination, and there is no timing 
deficiency as to this issue.

With respect to the left knee instability claim, appropriate 
VCAA notice did not precede the decision on appeal.  It is 
noted that, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim, to include 
testimony provided at a September 2002 videoconference 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

The veteran is claiming entitlement to an increased rating.  
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, an appeal 
from the initial assignment of a disability rating, such as 
in the case of the veteran's left knee osteoarthritis claim, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The present disability is musculoskeletal in nature.  In this 
vein, it is noted that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca 
v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

I.  IR- Left knee instability

The veteran is currently assigned a 20 percent evaluation for 
left knee instability pursuant to Diagnostic Code 5257.  That 
Code section contemplates "other impairment of the knee," 
described as involving recurrent subluxation or lateral 
instability.  Under Diagnostic Code 5257, a 20 percent 
evaluation is warranted where the evidence shows moderate 
knee impairment.  A 30 percent rating is warranted for severe 
impairment of the knee.   

Regarding his left knee instability, the veteran complained 
at his September 2002 videoconference hearing that his left 
knee felt like it was going to give out.  (Transcript "T," 
at 4.)  He added that he had to take caution with his steps 
as the knee had a buckling sensation.  (T. at 5.)  He denied 
wearing a left knee brace or a cane.  (T. at 6-7.)   He also 
explained that the knee never totally gave away.  

The veteran's subjective complaints of left knee instability 
have been objectively demonstrated in the record.  For 
example, upon VA examination in August 2001, there was a 
grittiness and crepitus of the left knee that was palpated.  
Also at that time, McMurray's test revealed pain both in the 
medial and lateral aspects of the left knee.  Moreover, upon 
VA examination in July 2003, there was mild anterior drawer 
symptom.  Posterior medial and lateral stability was good.  
The veteran was wearing a brace on the left knee.  Upon 
removal of such brace, his gait was antalgic with mild 
limping.  Finally, when examined by VA in August 2004, the 
left knee was in overall normal anatomic alignment.  There 
was mild laxity over the medial joint line with varus stress.  
The veteran had a negative McMurray's test.  Lachman's test 
was positive, as was the anterior drawer sign.  Incompetency 
of the anterior cruciate ligament was noted.  

The Board finds that the above evidence establishes a 
disability picture consistent with moderate impairment of the 
left knee.  Severe impairment is not demonstrated.  Indeed, 
the July 2003 VA examination showed only mild anterior drawer 
symptom, and posterior medial and lateral stability was good.  
Furthermore, the left knee was in overall normal anatomic 
alignment upon VA examination in August 2004, with only mild 
laxity and with a negative McMurray's test.  At his August 
2004 VA examination, he stated that the left knee no longer 
locked and that his symptoms had improved secondary to 
surgery performed one year earlier.  

As the evidence of record fails to reveal severe recurrent 
subluxation and lateral instability impairment of the left 
knee, the next-higher 30 percent evaluation under Diagnostic 
Code 5257 is not for application.  Moreover, because this 
Code section is not predicated solely on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, regarding functional loss 
due to pain do not apply.  See Johnson v. Brown, 9 Vet. App. 
7 (1996).  Put another way, evidence demonstrating additional 
functional limitation due to factors such as pain and 
weakness cannot serve as a basis for an increased rating 
under Diagnostic Code 5257.

The Board has also considered whether the veteran is entitled 
to an increased rating under any alternate Diagnostic Code.  
As the evidence fails to demonstrate impairment of the tibia 
or fibula, a higher rating is not possible under Diagnostic 
Code 5262.  Further, as there is no showing of genu 
recurvatum, Diagnostic Code 5263 is inapplicable.  Finally, 
Code sections 5260 and 5261, concerning limitation of leg 
motion, are the basis for the veteran's separate arthritis 
rating.  Similarly, as the evidence fails to establish 
ankylosis, Diagnostic Code 5256 is not for application.  To 
consider these Code sections in the context of the veteran's 
left knee instability would constitute impermissible 
pyramiding under 38 C.F.R. § 4.14.  

In conclusion, the evidence reveals a disability picture 
consistent with the currently assigned 20 percent evaluation 
for left knee instability.  There is no basis for a higher 
rating.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.

II.  IR- osteoarthritis of the left knee

The veteran is rated at 10 percent disabling for left knee 
arthritis pursuant to Diagnostic Code 5010-5260.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(2004).  Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated based on limitation of motion 
of the affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 30 
degrees.  Finally, a 50 percent evaluation is warranted where 
extension is limited to 45 degrees.  

In the present case, the evidence shows left knee flexion of 
no less than 130 degrees, demonstrated in an August 2004 VA 
examination report.  The evidence also shows full left knee 
extension upon VA examination in August 2001, July 2003 and 
August 2004.  On the basis of such findings, then, the next-
higher 20 percent evaluation is not for application under 
either Diagnostic Code 5260 or 5261 at any time during the 
rating period on appeal.  

In reaching the above conclusion, the Board has appropriately 
considered additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability.  See 
38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Here, the claims folder also reveals the 
veteran's subjective complaints of pain.  For example, at his 
September 2002 videoconference hearing before the 
undersigned, the veteran complained of constant pain due to 
standing on his feet at work.  (Transcript (T.) at 3.)  He 
took three ibuprofens daily to manage his pain symptoms.  (T. 
at 5.)  He rated his pain as an 8 out of 10 in intensity.  
(T. at 8.)  

Further regarding the veteran's left knee complaints, he 
reported fatigability in a July 2003 VA examination report.  
He also reported flare-ups with squatting or using stairs.  
At his August 2004 VA examination, he stated that the left 
knee no longer locked and that his symptoms had improved 
secondary to surgery performed one year earlier.  

Objectively, the evidence clearly indicates pain with range 
of motion.  For example, upon VA examination in August 2001, 
the veteran felt pain from 40 degrees of flexion.  In July 
2003, the veteran began to experience pain at 120 degrees of 
flexion.  Motion was free of pain at the August 2004 VA 
examination.

Even considering the extent of additional functional 
limitation, as detailed above, the veteran could flex his 
left knee from 0 to 130 degrees.  Thus, over the entirety of 
the rating period on appeal, his disability picture is most 
closely approximated by his present 10 percent evaluation, 
which already contemplates his pain and discomfort.  Without 
more severe limitation of motion, the veteran's left knee 
symptoms are not more consistent with the next-higher 20 
percent rating under a limitation of motion Code.  

The Board has also considered whether any alternate Code 
sections might afford the veteran an increased rating.  In 
this vein, it is noted that the veteran's symptoms of 
instability have already been accounted for in the assignment 
of his 20 percent rating for left knee under Diagnostic Code 
5257.  As such, Diagnostic Code 5257 is not for consideration 
as to the veteran's left knee arthritis.  See 38 C.F.R. 
§ 4.14.

The Board further finds that there are no other Diagnostic 
Codes under which a higher evaluation could be achieved for 
the veteran's left knee arthritis.  For example, the evidence 
of record does not show ankylosis, precluding an evaluation 
under Diagnostic Code 5256.  Further, there was no objective 
evidence of dislocated semilunar cartilage, effusion or 
frequent episodes of "locking" pain, as required for a 
rating under Diagnostic Code 5258.  Moreover, there were no 
findings of tibia and fibula impairment to permit an 
evaluation under Diagnostic Code 5262.  Finally, as there is 
no showing of genu recurvatum, Diagnostic Code 5263 is 
inapplicable.  

The Board has also considered whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
findings do not establish loss of extension to a compensable 
degree.  Thus, assignment of an additional separate 
evaluation for limitation of extension of the left leg is not 
appropriate here. 

In conclusion, then, the currently assigned 10 percent 
evaluation for the veteran's osteoarthritis of the left knee 
is appropriate and there is no basis for a higher rating 
during any portion of the rating period on appeal.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2004) is not 
warranted.




ORDER

A rating in excess of 20 percent for instability of the left 
knee is denied.

An initial rating in excess of 10 percent for osteoarthritis 
of the left knee is denied.





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


